Conviction for possessing intoxicating liquor for purposes of sale; punishment, two years in the penitentiary.
In his order overruling the motion for new trial the court below gave to appellant thirty days in which to file his bills of exception. The order *Page 248 
is of date July 20, 1931. Notice of appeal was given the same day. If there was any extending order we fail to find it. The five bills of exception in the record bear date of October 19, 1931. This would be ninety-one days after notice of appeal was given. These bills of exception cannot be considered. See article 760, C. C. P.
The only question left for consideration is the sufficiency of the testimony. Officers searched appellant's place of business and found a number of half gallon jars of whisky. Appellant attempted to pour out one half gallon jar of same. This jar of whisky was sitting behind appellant's counter in his store. The remainder of the whisky was found just back of appellant's house. Appellant seems to have had a filling station with a pump out in front, and on the inside of the building he had candy and cigarettes and a counter. If there were any other people living near by, this is not revealed. According to the officers' testimony the nearest occupied house to the place of appellant was three or four hundred yards away. Appellant denied selling any liquor, but admitted that he had bought a quart on the day of his arrest. He denied having as much as a quart of whisky in his store at the time the officers came out there. He claimed that he and another man bought a half gallon between them, but failed to produce the other party. He admitted that he had been charged under a different name with the offense of possessing intoxicating liquor. We think the above testimony sufficient to support the conclusion of guilt reached by the jury.
Finding no error in the record, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.